923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SOUTHERN CALIFORNIA EDISON COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Arizona Public Service Company, Intervenor.
No. 90-1170.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1991.

Before BUCKLEY, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the Federal Energy Regulatory Commission and on the briefs and arguments of counsel.  After full review of the case, the court is satisfied that appropriate disposition of the case does not warrant a published opinion.  See D.C.Cir. Rule 14(c).


2
The court accords substantial deference to the Federal Energy Regulatory Commission's interpretation of utility contracts.    See Vermont Dep't of Pub. Serv. v. FERC, 817 F.2d 127, 134-35 (D.C.Cir.1987).  As the court finds nothing unreasonable or impermissible in the Commission's interpretation of the Cholla No. 4 Lay-off Agreement, it is


3
ORDERED by the court that the petition for review is hereby denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).